Citation Nr: 1032209	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for type II diabetes 
mellitus.

3.	Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include major 
depression.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board issued a decision denying the Veteran's claims of 
service connection for diabetes mellitus and PTSD in an August 
2005 decision.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 order, the Court vacated the Board's August 
2005 decision and remanded the Veteran's claims to the Board for 
further consideration.  The Board then remanded the issues on 
appeal to the Agency of Original Jurisdiction (AOJ) for further 
development, specifically to provide the Veteran with 
supplemental VCAA notification.  The requested development having 
been completed, the Veteran's claim is once again before the 
Board for appellate consideration.

Clarification of Issues on Appeal

The Board observes the evidence of record indicates the Veteran 
suffers from major depression in addition to PTSD.  The Court has 
held that VA must consider alternative psychiatric disorders 
within the scope of an initial claim for service connection for a 
specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In other words, the Court held that a claim of 
entitlement to service connection for a psychiatric disorder 
included any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Id.  As such, in light of 
the Court's holding in Clemons, the Board has amended the issues 
on appeal as reflected above.  However, for reasons discussed in 
further detail below, the issue of service connection for an 
acquired psychiatric disorder other than PTSD has not yet been 
fully developed.  As such, this issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the Department 
of Veterans Affairs Regional Office for further development.


FINDINGS OF FACT

1.	The Veteran did not engage in combat and did not serve in the 
Republic of Vietnam during the Vietnam era.

2.	There is no competent evidence of record corroborating the 
Veteran's claimed in-service stressors, nor is there an 
assertion of fear of hostile or terrorist activity.

3.	The Veteran is not diagnosed with PTSD as the result of a 
verified stressor from active service.

4.	Diabetes mellitus was not manifested in active service or 
within one year of service discharge, and the Veteran's 
current diabetes mellitus is not otherwise etiologically 
related to his period of service.


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  

2.	Diabetes mellitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification through an 
August 2007 VCAA notice letter.  The RO's notice letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  The August 2007 letter also included notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the August 2007 letter was sent subsequent 
to the initial unfavorable agency decision in March 2002.  
However, the Board finds that any timing defect with regard to 
VCAA notice was harmless error.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this regard, the notice provided to the Veteran by 
this letter fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and a February 2010 
supplemental statement of the case was provided to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
post-service VA and private treatment records identified by the 
Veteran have also been obtained, as have records related to the 
Veteran's Social Security Administration (SSA) disability 
benefits.  He has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, VA's 
duty to further assist the Veteran in locating additional records 
has been satisfied.  The Veteran was afforded a VA examination 
for his PTSD claim in October 2008.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the 
Veteran's claim of service connection for diabetes mellitus, and 
the Board notes that the evidence of record does not warrant one.  
See 38 C.F.R. § 3.159(c)(4) (2009).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease. Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present 
case, there is nothing in the record, other than the Veteran's 
own lay statements, that his currently diagnosed diabetes 
mellitus is etiologically related to his active service.  As he 
is not competent to provide evidence of a diagnosis or etiology 
of a condition, the record is silent for a nexus between the 
Veteran's current disability and his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran 
can describe what he has experienced, the Board finds as 
explained in greater detail below, that the Veteran's claim of 
exposure to Agent Orange in service to not be credible and there 
is no indication of any other event of service origin that would 
warrant a current examination.  The first evidence of diabetes 
mellitus is almost 30 years after service.  The Veteran has not 
satisfied all the elements of McLendon; and the Board finds that 
a VA examination is not necessary in regard to his claim of 
service connection for diabetes mellitus.

As a final note, the Board again observes the Veteran's claim was 
remanded for additional development in July 2007.  Specifically, 
the Board determined that the Veteran should be provided 
additional notice under pursuant to the VCAA.  As noted above, 
the Veteran was provided a VCAA notice letter in August 2007, and 
his claim was readjudicated by the AOJ in a February 2010 
supplemental statement of the case.  As such, there has been 
substantial compliance with the July 2007 remand, and the Board 
may proceed with its adjudication of the instant appeal.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

I.	PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009) (pertaining to 
combat veterans).  

However, if, as in the present case, the Veteran did not engage 
in combat, his alleged stressors must be established by official 
service records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).

Additionally, if a stressor claimed by a veteran is related to 
the veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

The Veteran asserts that he suffers from PTSD as a result of 
stressors he experienced while serving on Midway Island as a 
photographer.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim.

Initially, as noted above, there is no evidence that the Veteran 
engaged in combat with an enemy force.  In fact, the Veteran 
himself has not asserted that he engaged in combat.  As such, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the Veteran's testimony 
or statements as to the occurrence of the claimed stressor(s).  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In the instant case, the evidence demonstrates that the Veteran 
has been diagnosed with PTSD.  In a November 2000 letter, a 
social worker at The Psychiatric Center stated that he had been 
treating the Veteran since August 1998 for symptoms of major 
depressive disorder, which initially seemed to be related to 
stress at work and chronic back pain.  In a June 2000 therapy 
session, however, the Veteran began asking about the possibility 
of PTSD.  It was during this session that the Veteran began 
recalling events and experiences from his military service, 
including the handling of body bags of fallen soldiers.  The 
Veteran also related the incident in which he witnessed the death 
of a mechanic who was struck by an airplane propeller.  The 
Veteran also stated that he had to photograph the accident scene 
as part of his role as a medical photographer.  

The social worker reported that the Veteran had numerous PTSD 
symptoms, including a heightened startle response, recurrent and 
intrusive recollections of the traumatic events, distressing 
dreams, vivid emotion responses, and hypervigilance.  The social 
worker stated that the Veteran had shown powerful improvement 
since treatment for PTSD and appropriate medication adjustment.  
In a March 2001 letter, the social worker diagnosed the Veteran 
with PTSD and major depression.  

The Veteran was evaluated by a VA psychiatrist in April 2001.  
During the interview, the Veteran reported various stressors 
while serving on Midway Island.  He related the incident in which 
a mechanic got "diced up" into small pieces while working on a 
C130.  He stated that his intestines were all over the aircraft.  
He also stated that he had to carry bodies from one aircraft to 
another.  He reported having nightmares of combat in which he 
would see people being blown apart, even though he admitted he 
was never in combat.  The Veteran reported that his symptoms 
appeared five years prior when he learned that his brother-in-law 
shot himself in the head.  He was then told that his favorite 
uncle had died.  The Veteran related that he suffered a nervous 
breakdown and was hospitalized at St. Anthony's Medical Center.  
(Parenthetically, the board notes that the Veteran was 
hospitalized at this facility on two occasions in 1998 for major 
depressive disorder with no mention of PTSD).  Following a mental 
status examination, the Veteran was diagnosed with PTSD, chronic.

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD conforming to the DSM-IV criteria.  
Additionally, the above evidence demonstrates that his current 
PTSD symptoms are directly linked to the incidents described by 
the Veteran in his written statements.  As such, the Board finds 
that there is a competent nexus opinion of record.  The remaining 
element of the Veteran's PTSD claim is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  See 
38 C.F.R. § 3.304(f).  With regard to this PTSD element, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined that 
the Veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As noted above, no 
evidence shows, nor has the Veteran alleged, that he engaged in 
combat with an enemy force.  Under these circumstances, 
independent corroboration of the stressors reported by the 
Veteran must be shown.

However, no in-service stressor has been verified because the 
Veteran failed to provide enough details concerning his alleged 
stressors.  In a July 2001 letter, the RO requested that the 
Veteran provide a complete detailed description of the specific 
traumatic incidents which produced the stress that resulted in 
his claimed PTSD, including dates and places the incidents 
occurred, the unit to which he was assigned at the time, and the 
names of any casualties.  The RO made a similar request in its 
August 2007 letter.

In a September 2001 statement, the Veteran explained that he was 
unable to determine the date or time of year his stressors 
occurred because the weather on Midway Island was tropical all 
year round.  However, he indicated he was stationed on that 
island from the summer of 1968 until December 1969, a period of 
approximately 18 months.  The Veteran also provided no 
information concerning the mechanic who allegedly died from an 
airplane propeller.

In addition, the Veteran described an incident in which two 
airplanes were forced to make an emergency landing after their 
landing gear malfunctioned.  He explained that they landed at the 
same time while travelling in opposite directions.  He also 
claimed that he was the closest person to the airplanes, because 
he had to photograph the landing.  The Veteran later submitted 
photographs of various airplanes, several of which were covered 
with what appeared to be a white, foamy substance.  One 
photograph also depicted a plane with a deflated tire.

In a November 2002 sworn affidavit, H.S. stated that he had 
served with the Veteran on Midway Island from the summer of 1968 
to December 1969.  H.S. indicated that the Veteran served as a 
photographer at that time and that his duties included 
photographing body parts as well as POWs who had been released 
from the USS PUEBLO.  H.S. stated that he was personally aware of 
the incident in which an airplane mechanic was sucked into the 
engine of an airplane while on duty.  H.S. explained that this 
incident occurred at the end of the season when the albatross 
left the island.  However, H.S. did not provide the date that the 
alleged incident occurred or the name of the mechanic.

In a January 2003 letter, the Veteran wrote the Naval Historical 
Center and requested information concerning his alleged stressors 
on Midway Island.  The Veteran explained that he was assigned to 
photograph the terrible incident in which a mechanic's body was 
totally destroyed by an airplane propeller.  The Veteran 
requested that he be provided the mechanic's name and the date of 
the incident.  The Veteran also requested information concerning 
a crash landing of an A6 aircraft.  He explained both incidents 
occurred on Midway Island between the summer of 1968 and December 
1969.

In a May 2003 letter, The Naval Historical Center responded to 
the Veteran's request and explained that it was unable to verify 
either of his claimed stressors.  This agency reported that a 
diligent search of the aircraft accident report collection 
maintained by the Aviation History Branch produced no documents 
that were responsive to his request due to incomplete information 
provided in his initial request.  It was explained that the 
accident report collection was organized strictly by date of 
accident and type of aircraft, and that without specific 
information, it was not possible to locate the records he had 
requested.  The Veteran was advised that if he felt an adequate 
search was not made he could appeal.

The Veteran appealed the adverse determination of the Naval 
Historical Center in a July 2003 letter.  The Veteran stated that 
he did not know the name of the mechanic who had died, although 
he submitted a copy of a sworn affidavit from a service member 
who knew of the incident.  The Veteran also indicated that the 
plane crash on Midway Island involved a new A6 airplane with only 
25 hours of flying time.  The Veteran wrote that he did not know 
the exact date of the accident.  The Veteran also wrote about an 
incident which involved the emergency landing of an HU16 
aircraft.  The Veteran enclosed a photograph of this airplane 
with a tail number of 899.  He stated that the pilot's name was 
A.S. Yenrelty.  The Veteran enclosed a certificate of 
appreciation signed by this individual, which stated that the 
Veteran had served the photographic laboratory as a staff 
photographer at the U.S. Naval Station Midway Island from August 
23, 1968 to [blank] in a commendable manner.  

In a July 2003 letter, the Office of the Judge Advocate General 
of the Department of the Navy upheld the decision denying the 
Veteran's request.  This agency noted that:

The FOIA [Freedom of Information Act] requires an 
access request to "reasonably describe" the records 
sought.  5 38 U.S.C.A. § 552(a)(3)(A) (2000).  The 
determining factor is the ability of an agency's staff 
to reasonably ascertain exactly which records are 
being requested and locate them.  Applying this rule, 
courts have held that agencies are not required to 
conduct wide-ranging, "unreasonably burdensome" 
searches for records.

Based on the foregoing, the Board finds that the Veteran's 
claimed stressors have not been verified and that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.  Although the record 
shows that the Veteran has been diagnosed with PTSD, the Veteran 
has not provided credible supporting evidence that a claimed in-
service stressor actually occurred.  

With respect to the alleged death of an aircraft mechanic, the 
Veteran was unable to provide the mechanic's name or the 
approximate date of the incident.  The Veteran indicated that 
this incident occurred between the summer of 1968 and December 
1969.  The Board emphasizes, however, that an 18-month period, 
without a name, is not enough information to verify this 
incident.  The Board has considered H.S.'s sworn statement that 
he was personally aware of this incident.  However, he too was 
unable to provide enough information such as the date of the 
incident or the name of the mechanic.  Like the Veteran, H.S. 
merely stated that this incident occurred between the summer of 
1968 and December 1969.  As a result of the Veteran's inability 
to provide the approximate date or the name of the mechanic, 
Naval Historical Center explained that it was unable to conduct a 
meaningful search in order to verify this stressor.  

The record also contains no evidence to verify that the Veteran 
was involved in carrying body bags of fallen soldiers.  The 
Veteran's service personnel records show that he worked as a 
photographer on Midway Island from August 1968 to December 1969.  
In his sworn statement, H.S. also indicated that the Veteran's 
job included photographing body parts.  However, no records 
confirm that the Veteran actually photographs bodies, that he 
worked in graves registration, or that his duties as a 
photographer required that he handle body bags.  The Veteran's 
performance evaluations from his period of service on Midway 
Island list his assigned tasks as performing general ground still 
photography, including suitable photographs for Public Affairs 
purposes, some portrait work and film processing.  The Veteran's 
alleged stressor of photographing and personally handling dead 
bodies is not verified by the record nor is it consistent with 
the circumstances of his service as a photographer in a non-
hostile area.  Finally, the Board finds the Veteran's statements 
that he served as a medical photographer are not credible in 
light of the evidence of record and, as such, medical opinions 
based upon these assertions are not probative with respect to the 
issue of service connection for PTSD.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991) (the Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (in determining whether statements and evidence submitted 
by a Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant).

Lastly, the Board finds that the stressors involving the crash 
landing of one airplane and the emergency landing of two 
airplanes have not been confirmed by the record.  The only 
information provided by the Veteran was the name of the pilot who 
was allegedly involved in the emergency landing and the type of 
aircraft for each alleged incident.  However, the Veteran was 
unable to provide an approximate date other than an 18-month 
period, which, according to the Naval Historical Center, was too 
vague to conduct a meaningful search.  That agency notified the 
Veteran that both the type of aircraft and the date of accident 
were required to conduct a meaningful search.  The photographs of 
various airplanes, one of which depicts a deflated tire while 
several others show what appears to be a white, foamy substance 
covering an airplane, also fail to confirm either incident 
described by the Veteran.  

As a final note, the Board observes the Veteran has submitted 
substantially identical statements and evidence as outlined above 
throughout the course of the instant appeal.  See, e.g., 
statement and evidence submitted May 2008.  However, the Board 
notes that the Veteran has not yet submitted the necessary 
information to allow the AOJ to verify his claimed stressors.  
See January 2010 RO memorandum.  As such, the newly submitted 
statements and evidence does not serve to verify the Veteran's 
claimed stressors in the instant case.

The Board thus concludes that the Veteran has failed to provide 
enough information with which to verify any of his claimed in-
service stressors.  In Fossie v. West, 12 Vet. App. 1, 6-7 
(1998), the Court denied the Veteran's PTSD claim and held that 
there was no duty to assist where veteran's statements concerning 
in-service stressors were too vague to refer to the U.S. Army and 
Joint Services Environmental Support Group.  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the Court also held that 
if a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  In light of the Veteran's inability to provide the 
necessary details concerning his claimed stressors, specifically 
the name of the mechanic who allegedly died and the approximate 
dates of each claimed stressor, the Board has no choice but to 
deny his claim.  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained in 
the record is not supported by a verified stressor.  "Just 
because a physician or other health care professional accepted 
the Veteran's description of his Vietnam experiences as credible 
and diagnosed the appellant as suffering from PTSD does not mean 
that the BVA was required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  " The BVA 
[is] not bound to accept the appellant's uncorroborated account 
of his Vietnam experiences...."  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood, 1 Vet. App. at 192. 

As a final note, the Board has considered the recent amendments 
pertaining to stressor verification in PTSD cases.  See 75 Fed. 
Reg. 39,843, supra.  However, the amendments to 38 C.F.R. 
§ 3.304(f) were intended "to acknowledge the inherently 
stressful nature of the places, types and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing."  See Stressor Determinations for Posttraumatic 
Stress Disorder (proposed rule), 74 Fed. Reg. 42,617 (Aug. 24, 
2009).  In the instant case, the Veteran's reported stressors do 
not involve "fear of hostile military or terrorist activities."  
In this regard, while the Veteran's reported stressors involve 
witnessing actual or threatened death or serious bodily injury, 
they are not the result of hostile military or terrorist 
activity; rather, each were the result of an accident or 
equipment malfunction.  Further, there is no evidence of hostile 
military or terrorist activities ongoing on Midway Island during 
the Veteran's period of service.  As such, the recent amendments 
to 38 C.F.R. § 3.304(f) are not applicable in the instant case; 
therefore, verification of the Veteran's reported stressors is 
required.

In conclusion, as a fact-finding matter, the Board finds that the 
Veteran has failed to produce credible supporting evidence that a 
claimed stressor(s) actually occurred.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for PTSD.  
While the Veteran may well believe that his PTSD is related to 
service, as a layperson without medical expertise, he is not 
qualified to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
are not competent to render medical opinions).  Hence, there is 
not an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, and the appeal 
is denied.

II.	Diabetes Mellitus

The Veteran asserts service connection for type II diabetes 
mellitus is warranted as a result of exposure to herbicides while 
serving at Midway Island.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim. 

Initially, the board observes that certain chronic disabilities, 
including diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Furthermore, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed in 38 C.F.R. § 3.309(e), to include 
diabetes mellitus, shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

The Board observes the Veteran did not serve in the Republic of 
Vietnam at any point during his active service.  As such, the 
presumption of herbicide exposure does not apply.  See 38 C.F.R. 
§ 3.307(6)(iii) (2009).  Furthermore, despite the Veteran's 
contentions, there is no evidence to indicate actual exposure to 
an herbicide agent in the instant case.  The Board has also 
considered the Veteran's argument that, although he never served 
in Vietnam, he was exposed to herbicides while stationed on 
Midway Island.  The Veteran claims that this exposure occurred 
while handling body bags which had arrived on the island from 
Vietnam.  He also claims that he handled 55-gallon drums 
containing herbicides.  In a sworn statement dated in November 
2002, H.S. stated that he and the Veteran unloaded 55-gallon 
drums containing "unmarked chemicals" from cargo ships.  H.S. 
stated that they were advised not to spill any of these chemicals 
on themselves.  However, there is no evidence in the record that 
the Veteran ever handled body bags or that his duties involved 
unloading herbicides from cargo ships.  The Board finds the 
Veteran's assertions of exposure to Agent Orange while on Midway 
Island to not be credible in view of his duties and the evidence 
of record. 

As such, while type II diabetes mellitus is one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), the Board finds that 
presumptive service connection due to herbicide exposure is not 
warranted in the instant case.  

As the Veteran's claim of service connection for type II diabetes 
mellitus as secondary to herbicide exposure fails, the Board will 
consider whether the evidence demonstrates that this disability 
was incurred during service or is otherwise related to service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this 
extent, the Board finds that a preponderance of the evidence is 
against the Veteran's claim, and the claim of service connection 
for diabetes mellitus must be denied.

While the evidence reveals that the Veteran currently suffers 
from type II diabetes mellitus, the competent, probative evidence 
of record does not etiologically link the Veteran's current 
disability to his service or any incident or disorder incurred 
therein.  With regards to direct service connection, service 
treatment records are absent complaints, findings or diagnoses of 
diabetes mellitus, or related symptomatology, during service.  In 
addition, a December 1969 Report of Medical Examination, 
completed upon the Veteran's separation from active service, 
indicates a normal endocrine system clinical evaluation.  Thus, 
there is no medical evidence that shows the Veteran suffered from 
diabetes mellitus, or any related symptomatology, during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of 
type II diabetes mellitus.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between the 
current disability and military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
diabetes mellitus and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed his 
diabetes mellitus arises from his active service.  However, the 
Board notes that as a layman, the Veteran has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  In addition as explained in the decision, the Board 
finds that the Veteran's assertions of actual exposure to Agent 
Orange to not be credible.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the claim 
for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The evidence of record 
indicates that the Veteran was first diagnosed with diabetes 
mellitus in 1998, a period of nearly 30 years following 
separation from service.  In this regard, the Board observes the 
Veteran was admitted to St. Anthony's Medical Center in September 
1998 for five days and again in October 1998 for two days for 
psychiatric treatment.  Discharge summaries from these admissions 
noted that the Veteran had diabetes mellitus.  This significant 
lapse in time between the active service and the first evidence 
of diabetes mellitus weighs against the Veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, as the 
Veteran was not diagnosed with diabetes mellitus until 1998, 
nearly 30 years after discharge from active service, the 
presumption of service connection does not apply in this case.  
See 38 C.F.R. §§ 3.307, 3.309(a).

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed diabetes mellitus is etiologically related to his 
active service.  The normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service, 
is also probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not warrant 
presumptive service connection for the Veteran's diabetes, 
because this condition did not manifest to a degree of 10 percent 
within one year of his discharge from active service, nor is 
there evidence of herbicide exposure.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for type II 
diabetes mellitus on both a presumptive and direct basis, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002).

ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for type II diabetes mellitus is denied.


REMAND

As discussed in the INTRODUCTION above, the Veteran initially 
filed a claim for service connection for PTSD.  In addition, the 
Board observes the record indicates the Veteran has also been 
diagnosed with major depression.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court noted that the Board should considered 
alternative current conditions within the scope of the filed 
claim.  The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable in the instant case.  As 
indicated under Clemons, this other diagnosis should be 
considered as part of the underlying claim.  To date, however, 
the RO has not adjudicated the Veteran's claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  The RO has 
also not provided adequate notification addressing what is needed 
for a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing PTSD 
claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f), are different from the provisions addressing other 
service connection claims.  See generally 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Corrective notification action, as well as further 
adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Furthermore, the Board observes that, during the development of 
the Veteran's claim, he was provided a VA examination in October 
2008.  While the VA examiner rendered a current diagnosis of 
major depression and a nightmare disorder, no opinion was offered 
as to whether such conditions are etiologically related to the 
Veteran's active service.  The Court has held that once VA 
undertakes a duty to provide a medical examination, due process 
requires VA to notify the claimant prior to the adjudication of 
the claim of any inability to obtain evidence sought (including a 
VA examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. 
App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 
123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence... 
is essential for a proper appellate decision").  As such, on 
remand, the Veteran should be provided another VA examination 
with respect to any currently diagnosed acquired psychiatric 
disorder.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish service connection with respect 
to the Veteran's claim for an acquired 
psychiatric disorder other than PTSD.

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder other than PTSD.  The 
claims file, including this remand, must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
All appropriate tests and studies should 
be conducted, and any consultations deemed 
necessary should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should address 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any currently diagnosed acquired 
psychiatric disorder is etiologically 
related to the Veteran's active military 
service.  A detailed rationale should be 
provided for all opinions.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


